DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 8, 2021 has been entered with the RCE submitted on 11/5/2021.
 
Election/Restrictions
In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders 
As indicated in the previous action, the Examiner searched the claimed invention based on the elected species above, wherein: the elected species was not found to be allowable over the prior art with respect to new claims 38-40.  However, claim 19 was found to be free of the prior art with respect to the elected species.  Thus, in order to promote compact prosecution, the scope of the search and consideration is expanded to the drugs described in the rejection under 35 USC 102 herein.

Status of Claims
Currently, claims 19, 20 and 22-40 are pending in the instant application.  Claims 25-26 remain withdrawn from consideration as being directed to a non-elected invention or species.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 19, 20, 22-24 and 27-40 read on an elected invention and species and are therefore under consideration in the instant application to the extent that they read on the elected embodiment. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 19-20, 23-24 and 27-28 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Stein et al., as evidenced by Abagyan.
Stein et al. teach that activation of the Wnt/B-catenin pathway is frequently observed in colorectal cancers.  Chemosensitivity towards 24 anticancer drugs was determined.  Several cell lines were treated with multi-drug resistant associated drugs Adriamycin, paclitaxel, vincristine, etoposide, mitoxanthrone and topotecan, as well as chemotherapeutics melphalan and 5-fluorouracil.  Figure 7E is anticipatory with respect to the use of a small molecule organic YES1 inhibitor since, as evidenced by Abagyan, mitoxanthrone has activity as a YES1 inhibitor.  Thus, the reference teaches the use of a YES1 inhibitor in a method of treating Wnt/B-catenin active cancer.  The claimed effect of reducing YES1 activity would necessarily happen as a result of administration of an anticipatory compound in an anticipatory method.  Since the prior art teaches all required limitations of the claims, the claimed invention is anticipated.

Claim Rejections - 35 USC § 103
Rejections:
Claims 38-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KR 20110135018 A (Full English translation provided in parent application) in view of Luu et al. Current Cancer Drug Targets (2004), vol. 4(8), pp. 653-671, Konecny et al. British Journal of Cancer (2009) 101, 1699-1708 and Lee et al., Cancer Research and Treatment, vol. 36, no. 4, 1 January 2004 (p. 246). 
Statutory Authority:
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim Analysis:
The instant claims are drawn to a method of treating cancer comprising administering to a human subject having Wnt/B-catenin active cancer a YES1 inhibitor, wherein dasatinib is the elected YES1 inhibitor. 
Analysis:
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

(I).	KR20110135018A
KR20110135018A (KR018) is directed to a pharmaceutical composition for the treatment or prevention of a cancer comprising a compound of formula (I) (i.e., a chemotherapeutic agent) and dasatinib as a second anti-cancer drug (i.e., which is a YES1 inhibitor). The types of cancer includes colorectal, gastric, pancreatic, brain, lung, bladder, kidney, thyroid, colon, hematopoietic, melanoma, neuroblastoma and rhabdomyosarcoma, for example.1 KR018 teaches a method of treating a Wnt/β-catenin active cancer by using the YES1 inhibitor dasatinib together with a compound of formula (I) alone or with another chemotherapeutic agent.2 The composition may be administered to humans or animals.3 
“In determining the differences between the prior art and the claims, the question under Section 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious."  MPEP 2141.02 I. (citing Stratoflex, Inc. v. Aeroquip Corp., 218 USPQ 871 (Fed. Cir. 1983).  In this case, the prior art teaches the identical YES1 inhibitor dasatinib together in a composition with a chemotherapeutic agent (formula (I)) to treat cancer of instant claim 2 through a pathway identified as the Wnt/β-catenin pathway. The prior art publication does not specifically state that the cancer to be treated is a “Wnt/B-catenin active cancer” in their method of treating cancer through Wnt/β-catenin pathway.  
However, given that the objective in the invention in KR018 is to provide the development of an anti-cancer drug replacing those drugs that showing anti-cancer resistance due 4 
	“Factors that may be considered in determining level of ordinary skill in the art include:  (1) the educational level of the inventor; (2) type of problems encountered in the art; (3) prior art solutions to those problems; (4) rapidity with which innovations are made; (5) sophistication of the technology; and (6) the education level of active workers in the field.”  Envtl. Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696 (Fed. Cir. 1983) (citing Orthopedic Equip. Co. v. All Orthopedic Appliances, Inc., 707 F.3d 1376, 1381-82 (Fed. Cir. 1983)).  The above factors are not exhaustive, but are a guide.  Id.  
In this case, the education level of the inventor and the education level of active workers in the field of organic chemistry, as well as the high degree of sophistication required to solve problems encountered in the art, a person of ordinary skill in the art would likely have at least a college degree in the field of organic chemistry, with industry experience, i.e., a masters or doctorate level of skill and knowledge in the laboratory.  
	“Structural similarity between claimed and prior art subject matter, proved by combining references or otherwise, where the prior art gives reason or motivation to make the claimed compositions, create a prima facie case of obviousness.”  Takeda v. Alphapharm, 83 USPQ2d 1169 (Fed. Cir. 2007) (quoting In re Dillon, 919 F.2d 688, 692 (Fed. Cir. 1990).  “The ‘reason or motivation’ need not be an explicit teaching that the claimed compound will have a particular utility; it is sufficient to show that the claimed and prior art compounds possess a ‘sufficiently Aventis v. Lupin, 84 USPQ2d 1197 (Fed. Cir. 2007) (citing Dillion, 919 F.2d 692).  “Once such prima facie case is established, it falls to the applicant or patentee to rebut it, for example with a showing that the claimed compound has unexpected properties.” Id. 
In this case, the prior art is analogous art, as (1) the prior art reference is from the same field of endeavor as the claimed invention.  In re Bigio, 381 F.3d 1320, 1325 (Fed. Cir. 2004).  The instant invention would have been obvious to a person of ordinary skill in the art prior to the time of the instant invention to use the invention on a Wnt/β-catenin active cancer, because the instant invention teaches that the composition comprising formula (I) and an anti-cancer agent such as dastinib is effective and solves the problem by using Wnt/β-catenin pathway.
In view of the art, that had been a finite number of identified, predictable potential solutions to the recognized need or problem, and a person having ordinary skill in the art could have pursued the known potential solution with reasonable expectation of success as taught in the prior art.  Accordingly, in view of all the analysis above, KR’018 renders the instant claims obvious. 
The instantly claimed method of reducing YES1 activity would necessarily occur upon administration of the claimed YES1 inhibitor dasatinib, and the effect of “thereby treating a Wnt/B-catenin active cancer” would necessarily occur upon administration of the KR’018 chemotherapeutic compound of formula (I) together with dasatinib, as suggested by the prior art.
II.	Luu et al.

“In determining the differences between the prior art and the claims, the question under Section 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious."  MPEP 2141.02 I. (citing Stratoflex, Inc. v. Aeroquip Corp., 218 USPQ 871 (Fed. Cir. 1983).  In this case, the prior art teaches the identical YES1 inhibitor dasatinib together in a composition with a chemotherapeutic agent (formula (I)) to treat cancer of instant claim 2 through a pathway identified as the Wnt/β-catenin pathway. The prior art publication does not specifically state that a subject is identified as having a Wnt/B-catenin active cancer (See claim language “determining whether a subject…”) in their method of treating cancer through Wnt/β-catenin pathway.  
However, given that the objective in the invention in KR018 is to provide the development of an anti-cancer drug replacing those drugs that showing anti-cancer resistance due to mutation of Ras gene, it would have been understood by the person of ordinary skill in the art that the invention of KR018 is meant to treat precisely the patients identified by the presently claimed method as being in need thereof.  The means of solving the problem is to use the Wnt/β-catenin pathway as others have used the Ras/MAPK signal transduction pathway.5 
	“Factors that may be considered in determining level of ordinary skill in the art include:  (1) the educational level of the inventor; (2) type of problems encountered in the art; (3) prior art solutions to those problems; (4) rapidity with which innovations are made; (5) sophistication of the technology; and (6) the education level of active workers in the field.”  Envtl. Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696 (Fed. Cir. 1983) (citing Orthopedic Equip. Co. v. All Orthopedic Appliances, Inc., 707 F.3d 1376, 1381-82 (Fed. Cir. 1983)).  The above factors are not exhaustive, but are a guide.  Id.  
In this case, the education level of the inventor and the education level of active workers in the field of organic chemistry, as well as the high degree of sophistication required to solve problems encountered in the art, a person of ordinary skill in the art would likely have at least a college degree in the field of organic chemistry, with industry experience, i.e., a masters or doctorate level of skill and knowledge in the laboratory.  
	“Structural similarity between claimed and prior art subject matter, proved by combining references or otherwise, where the prior art gives reason or motivation to make the claimed compositions, create a prima facie case of obviousness.”  Takeda v. Alphapharm, 83 USPQ2d 1169 (Fed. Cir. 2007) (quoting In re Dillon, 919 F.2d 688, 692 (Fed. Cir. 1990).  “The ‘reason or motivation’ need not be an explicit teaching that the claimed compound will have a particular utility; it is sufficient to show that the claimed and prior art compounds possess a ‘sufficiently close relationship…to create an expectation,’ in light of the totality of the prior art, that the new compound will have ‘similar properties’ to the old.”  Aventis v. Lupin, 84 USPQ2d 1197 (Fed. Cir. 2007) (citing Dillion, 919 F.2d 692).  “Once such prima facie case is established, it falls to the applicant or patentee to rebut it, for example with a showing that the claimed compound has unexpected properties.” Id. 
In this case, the prior art is analogous art, as (1) the prior art reference is from the same field of endeavor as the claimed invention.  In re Bigio, 381 F.3d 1320, 1325 (Fed. Cir. 2004).  The instant invention would have been obvious to a person of ordinary skill in the art prior to the time of the instant invention to use the invention on a Wnt/β-catenin active cancer, because the 
Because Luu teaches that Wnt/β-catenin signaling is tightly regulated at multiple cellular levels, the pathway itself offers ample targeting nodal points for cancer drug development. Abstract.  See also, p. 663, Table 2. One skilled in the art would have been motivated to identify a subject with a Wnt/β-catenin active cancer in view of the teachings of Luu and in view of the teaching that the compound of Formula (I) in KR’018 treats cancer through the Wnt/β-catenin pathway.
In view of the art, that had been a finite number of identified, predictable potential solutions to the recognized need or problem, and a person having ordinary skill in the art could have pursued the known potential solution with reasonable expectation of success as taught in the prior art.  Accordingly, in view of all the analysis above, KR’018 and Luu render the instant claims obvious. 
III.	Konecny et al.
Konecny et al. teaches therapeutic potential of dasatinib, a small-molecule inhibitor on proliferation in ovarian cancer cell lines with high expression of YES.  Further, it was shown that additives, such as paclitaxel has synergistic interactions. (Abstract).  See also, Fig. 3.  Table 2, listing Beta-catenin pathway, shows the association between in vitro growth inhibition after dasatinib treatment in ovarian and breast cancer.
“In determining the differences between the prior art and the claims, the question under Section 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious."  MPEP 2141.02 I. (citing Stratoflex, Inc. v. Aeroquip Corp., 218 USPQ 871 (Fed. Cir. 1983).  In this case, the prior art teaches the 
However, given that the objective in the invention in KR018 is to provide the development of an anti-cancer drug replacing those drugs that showing anti-cancer resistance due to mutation of Ras gene, it would have been understood by the person of ordinary skill in the art that the invention of KR018 is meant to treat precisely the patients identified by the presently claimed step (a).  The means of solving the problem is to use the Wnt/β-catenin pathway as others have used the Ras/MAPK signal transduction pathway.6 
	“Factors that may be considered in determining level of ordinary skill in the art include:  (1) the educational level of the inventor; (2) type of problems encountered in the art; (3) prior art solutions to those problems; (4) rapidity with which innovations are made; (5) sophistication of the technology; and (6) the education level of active workers in the field.”  Envtl. Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696 (Fed. Cir. 1983) (citing Orthopedic Equip. Co. v. All Orthopedic Appliances, Inc., 707 F.3d 1376, 1381-82 (Fed. Cir. 1983)).  The above factors are not exhaustive, but are a guide.  Id.  
In this case, the education level of the inventor and the education level of active workers in the field of organic chemistry, as well as the high degree of sophistication required to solve problems encountered in the art, a person of ordinary skill in the art would likely have at least a 
	“Structural similarity between claimed and prior art subject matter, proved by combining references or otherwise, where the prior art gives reason or motivation to make the claimed compositions, create a prima facie case of obviousness.”  Takeda v. Alphapharm, 83 USPQ2d 1169 (Fed. Cir. 2007) (quoting In re Dillon, 919 F.2d 688, 692 (Fed. Cir. 1990).  “The ‘reason or motivation’ need not be an explicit teaching that the claimed compound will have a particular utility; it is sufficient to show that the claimed and prior art compounds possess a ‘sufficiently close relationship…to create an expectation,’ in light of the totality of the prior art, that the new compound will have ‘similar properties’ to the old.”  Aventis v. Lupin, 84 USPQ2d 1197 (Fed. Cir. 2007) (citing Dillion, 919 F.2d 692).  “Once such prima facie case is established, it falls to the applicant or patentee to rebut it, for example with a showing that the claimed compound has unexpected properties.” Id. 
In this case, the prior art is analogous art, as (1) the prior art reference is from the same field of endeavor as the claimed invention.  In re Bigio, 381 F.3d 1320, 1325 (Fed. Cir. 2004).  The instant invention would have been obvious to a person of ordinary skill in the art prior to the time of the instant invention to use the invention on a Wnt/β-catenin active cancer, because the instant invention teaches that the composition comprising formula (I) and an anti-cancer agent such as dastinib is effective and solves the problem by using Wnt/β-catenin pathway. 
Alternatively, Luu teaches that Wnt/β-catenin signaling is tightly regulated at multiple cellular levels, the pathway itself offers ample targeting nodal points for cancer drug development. Abstract.  See also, p. 663, Table 2. One skilled in the art would have been motivated to identify a subject with a Wnt/β-catenin active cancer in view of the teachings of 
Further one skilled in the art would have been motivated to use dasatinib in view of the art that teaches its pharmaceutical efficaciousness in at least ovarian cancer.
In view of the art, that had been a finite number of identified, predictable potential solutions to the recognized need or problem, and a person having ordinary skill in the art could have pursued the known potential solution with reasonable expectation of success as taught in the prior art.  Accordingly, in view of all the analysis above, KR’018 in view of Luu and Konecny render the instant claims obvious. 
IV.	Lee et al.

Lee et al. teaches the use of HepG2 liver cancer cells for screening an antisense library expressed by M13 bacteriophages.  Growth inhibitory effects of the arrayed antisense molecules was scored.  Based on the teachings of Lee et al., the person of ordinary skill in the art would understand the value of identifying the RNAi molecules which reduce growth of the cells in any cancer causing pathway.  The Wnt/B-catenin pathway was known in the art from KR108 as being involved in cancer pathogenesis for the cancers described therein.  Accordingly, the teachings of Lee et al. would have been useful for the skilled artisan to identify genetic targets for treating particular types of cancer associated with the cancer pathway.  Therefore, in addition to the common sense rationale described above, whereby when a disease is known to be associated with a particular metabolic pathway it would be obvious to identify subjects in need of modification of that pathway and administer a substance capable of modifying the pathway, Lee et al. provides a specific method which could have been used by the skilled artisan to identify particular genetic targets associated with the pathway described in KR108.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19, 20, 22-24 and 27-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,426,774. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite a method of treating cancer in a subject in need thereof comprising first determining that the subject has a Wnt/B-catenin active cancer, and then administering a therapeutic amount of a YES1 inhibitor which is a nucleic acid, antibody or organic molecule capable of decreasing protein expression from the YES1 gene or decreasing the phosphorylation activity of YES1 protein.  Dependent patented claims specify an identical scope of cancers as in instant claim 20 as well as each cancer set forth in claims 28-37 (see patented claim 10).  Patented claim 3 limits the YES1 inhibitor to the instantly elected dasatanib.  Patented claims 4-5 require further administration of a chemotherapeutic agent as in instant claim 21.  Patented claim 6 further specifies that the B-catenin level of the cancer is unaffected upon administration of the YES1 inhibitor as in instant claim 23, while patented claims 9-11 recite that the mutational status of KRAS in the cancer is normal.  Since the patented claims overlap with the instantly claimed methods and would have led a person of ordinary skill in the art to the methods of treatment of the instant claims, a double patenting rejection is appropriate.

Conclusion
No claims are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday through Thursday, 8:00 – 6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/ALICIA L OTTON/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See p. 3 (claims 3, 6 and 7).
        2 See, English Translation of KR20110135018 at p. 17col. 2, 2nd full para. See also, p. 18, col. 2, 1st full para. And p. 20, col. 2, 2nd para. 
        3 See, Transl. at p. 19, col. 2, 2nd para. 
        4 See, Transl. at p, 10, last para. To p. 11, first para.
        5 See, Transl. at p, 10, last para. To p. 11, first para.
        6 See, Transl. at p, 10, last para. To p. 11, first para.